Title: From John Adams to Stephen Sayre, 6 December 1780
From: Adams, John
To: Sayre, Stephen


     
      Sir
      Amsterdam Decr. 6. 1780
     
     I received the Letter, which you did me the Honour to write me on the 21 of October, but a few days ago.
     I am much obliged to you, for the Information it contains; altho I have neither Instructions, nor Powers by which I can improve it, in any other Way than in Speculation.
     I am, however, extreamly pleased with the Idea of opening a Trade between Russia and North America. It may be done, intermediately, by the Way of the French or Dutch Islands: but I cannot but wish to See a direct Commerce between the two Countries. There was formerly Such a Trade, and I know Some Familys in Boston who have made handsome Fortunes by it, Sufficient to shew that the Trade was profitable.
     America will be one of the best Customers in the World for Leather, Copper, Linnen, Flax, Hemp, Sail Cloth, Druggs, Lintseed Oil, Feathers, Musk, Rhubard, &c., which if she had a free Trade she could pay for either in Produce or cash, and therefore I am certain, that whenever it shall be permitted there will be a very extensive Commerce in these Articles with Russia. I should be obliged to you Sir, if you would inform me, what American Articles, would find a Markett in Russia.
     There is at present Such a Demand, in America, especially in Philadelphia and Boston, for Hemp and Duck &c. that they cannot be sent to any Markett upon Earth that will give one half, quarter Part so much for them.
     Pray what should hinder your ships from going directly to Boston or Philadelphia?
     The Neutral Powers, Surely have a Right to navigate to America and to trade with the Inhabitants. Have they not?
     How long will all the Nations of the Earth, bear with the Unreasonable Pretensions of England?
     
     I presume We shall Soon hear, important News, however from St. Petersbourg. The Neutral Confederation, I hope will bring our Ennemies to Reason, for Surely so many great Nations are not to be trifled with. I have the Honour to be
    